Citation Nr: 0517255	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk







INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has a current tinnitus disability 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004). 

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was a member of the United States Navy who served 
aboard USS Kwajalein (CVE 98), an escort aircraft carrier, 
during World War II.  His physical examination upon entry 
into service, in December 1944, revealed normal findings in 
both ears, both clinically and as to hearing acuity, which 
was 15/15 bilaterally.

The veteran's service record reflects treatment for 
complaints referable to the left ear in August 1945.  The 
Navy physician's report indicates that examination of the 
veteran revealed general swelling around his entire left ear, 
and there was some drainage present.  The veteran also 
presented a fever, and the physician's diagnosis was 
indicated as otitis media (middle ear inflammation) of the 
left ear.  Two days following the onset, a follow-up entry on 
the same medical report notes that the veteran was feeling 
fine, and that the treatment regimen was continued.  The 
report goes on to indicate that, two days after the follow-
up, the veteran was feeling well and was returned to duty.  
The Board notes that, besides this one episode of ear 
trouble, there are no indications of treatment for any other 
ear-related illnesses or disorders, including hearing loss 
and/or tinnitus.

The veteran's July 1946 separation physical examination 
indicates that he was within normal limits for both the 
whispered voice and spoken voice hearing tests, reported, as 
at the entrance examination, as 15/15 bilaterally.  In the 
space for recording any disease or defect of the ears, the 
examiner indicated "None." 

The veteran asserted that he served on the flight deck of his 
ship, and contends that, as a result of this service, he was 
exposed to loud noise and was forced to wear "ear-phones" 
for hearing protection in hot climates.   In his statement of 
October 2002, he identified these service requirements as the 
source of a hearing disability, which resulted in his filing 
of the claims now before the Board.

Review of the record on appeal discloses that, after service, 
the first indication in the record for hearing-related 
treatment occurred in a November 2002 VA audiology 
examination.  That examination took place after the veteran 
noted having hearing difficulties in an August 2002 VA 
medical visit.  The audiology report indicates that the 
veteran had declared a positive history for hearing loss 
dating back to 1988, and a history of tinnitus for the last 
six to seven years.  Both of these disorders, in the 
veteran's own history, manifested considerably more than one 
year after his Navy service from 1944 to 1946. 

VA accorded the veteran an additional audiology examination 
in March 2003, but the examiner failed to render an opinion 
with respect to the etiology of the condition.  However, in 
this examination, testing was conducted to determine the 
existence of a hearing disorder. 

As shown by this examination, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
50
65
LEFT
15
25
35
55
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 84 percent in the left ear.

In support of his hearing-loss claim, the veteran has 
submitted a June 2003 report of a private physician who 
indicates that the veteran's hearing loss and tinnitus "was 
causally related to the acoustic trauma he experienced while 
serving on an aircraft carrier in WWII."  The physician also 
has indicated "this type of noise exposure is well known to 
cause hearing loss."  The physician's statement contains no 
further details after his opinion.  His letterhead indicates 
that his medical specialty is internal medicine, with no 
mention of a specialty in hearing disorders.

With a note to the March 2003 VA examination, and an 
understanding of the failure of that examiner to provide an 
opinion as to etiology, the RO had a second VA examiner 
review the claims file and issue an opinion with respect to 
the origins of the veteran's hearing loss and tinnitus.  In 
that report, dated March 2004, the VA examiner stated that 
the veteran's hearing loss "is more likely than not 
unrelated to his military service."  The examiner 
specifically noted that the veteran had stated that his first 
notice of hearing loss was in 1988, a "significant time 
after his time in the military."  Furthermore, the examiner 
stated "there is nothing in the medical or scientific 
literature that would support the contention for a long delay 
onset of hearing loss and tinnitus as a result of noise 
exposure."

Noting the above, the RO, in its April 2004 supplemental 
statement of the case,  has conceded that the veteran was 
exposed to loud noise while serving on an aircraft carrier.  
The Board does not dispute this, as the veteran was exposed 
to armaments that certainly produced loud noise.  With this 
in mind, the issue to be addressed is whether or not that 
noise exposure, or any other service-related event, caused 
the veteran to incur bilateral hearing loss and tinnitus.  

II.  Legal Analysis

A.  Duty To Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and 
implementing regulations apply to the case at hand.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
medical treatment for the veteran.  Also, the RO scheduled an 
audiology examination and a subsequent review of the record 
and the clinical findings for the veteran in March 2003 and 
2004, respectively, in order to determine the etiology of his 
claimed disorders.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims by the issuance of the required "duty-to-assist" 
letter sent to the veteran in January 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  In 
this letter, the veteran was also advised to submit 
additional evidence in support of his claims.  The Board 
finds that this instruction is consistent with 38 C.F.R. § 
3.159(b)(1), requiring that VA request a claimant to provide 
any evidence in his or her possession that pertains to a 
claim.

In this case, the RO sent the veteran the required letter 
before a decision was made on his claims.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

B.  Discussion

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For a showing of 
chronic disease in service, there is a required combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

1.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000, Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  From the 
result of the March 2003 VA examination, it is clear that the 
veteran does, per 38 C.F.R. § 3.385, have a disability due to 
impaired hearing.  The issue then arises as to whether or not 
this hearing loss can be attributed to the veteran's service.  

In evaluating the evidence in this case, the Board notes that 
an audiologist, a specialist trained in the diagnosis and 
treatment of hearing disorders, gave the March 2004 VA 
opinion.  Furthermore, that opinion was based upon a claims 
file review, directly addresses the question of whether the 
veteran's hearing loss was incurred in service, and contains 
a complete rationale in support of its assertions.  By 
contrast, the June 2003 private medical opinion came from a 
physician with a specialty in internal medicine, and does not 
appear to have been predicated upon review of the veteran's 
claims file.  Moreover, that relatively cursory opinion 
indicates that the veteran's hearing loss "is causally 
related to the acoustic trauma he experienced while serving 
on an aircraft carrier in WWII" and that "this type of 
noise exposure is well known to cause hearing loss."  The 
private physician provides no additional documentation or 
evidence in support of his assertion as to the etiology of 
the veteran's disorder.  Nor did he address, or even mention, 
the veteran's normal hearing acuity throughout service, or 
the gap of many years between the veteran's separation from 
service and the initial manifestation of his hearing loss.

The Board does consider the June 2003 private medical opinion 
to be competent medical evidence.  However, for the reasons 
noted in the preceding paragraph, the Board finds this 
opinion to be of less probative value than the March 2004 VA 
opinion.  See Winsett v. West, 11 Vet. App. 420 (1998) (in 
which the United States Court of Appeals for Veterans Claims 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would be given greater weight 
than that of a VA or other physician).  As such, the Board 
finds that the evidence of record does not support the 
conclusion that the veteran's hearing loss was related to 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("it is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  

All other evidence contained in the record supporting the 
veteran's claim on hearing loss comes from his own lay 
testimony, indicated in his October 2002 statement.  The 
record does not indicate that the veteran has either the 
requisite medical training or credentials needed to render a 
competent opinion as to causation.  Accordingly, this lay 
evidence does not constitute medical evidence, and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

It is the conclusion of the Board, after consideration of all 
the evidence, that there is no connection between the 
veteran's bilateral hearing loss and his service.  Rather, as 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss disorder, the claim must be denied.

In making this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

2.  Tinnitus

The Board observes that the U.S. Court of Appeals for 
Veterans Claims has determined that, for tinnitus, the 
veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  Therefore, the veteran's lay contentions as 
to tinnitus represent competent evidence that the disorder is 
present.

In considering the evidence of service connection for the 
veteran's tinnitus, the Board uses the same rationale in 
reaching its determination as was applied to the hearing-loss 
claim.  The Board notes that the VA examiner's opinion was 
that of an audiologist, was based on a claims file review, 
and contained an explanation for the opinion.  In contrast, 
the private physician's report named tinnitus as causally 
linked to "acoustic trauma," but provided no evidence of a 
detailed clinical analysis other than that "this type of 
noise exposure is well known to cause hearing loss."  While 
it is again acknowledged that this medical opinion is 
competent, it is cursory at best and does not appear to be 
predicated on a claims file review.  Moreover, as above, he 
provided no discussion or analysis of the lengthy period 
between service and the veteran's initial complaints of 
tinnitus.  As this is the case, the VA audiologist's report 
is of a greater probative value when weighed against the 
opinion of the private internist.   See Winsett v. West, 11 
Vet. App. at 420; Hayes v. Brown, 5 Vet. App. at 69; Wood v. 
Derwinski, 1 Vet. App. at 192-93.

The only other evidence as to the origin of the veteran's 
tinnitus comes from his own lay testimony on the subject.  
Regarding tinnitus, it is acknowledged that the veteran is 
competent to render an opinion as to the existence of the 
disorder.  See Charles v. Principi, supra.  However, the 
March 2004 VA opinion was conducted by an audiologist, 
contains a detailed rationale for the opinion, and was 
predicated upon a claims file review.  Given this, the 
veteran's opinion, while competent evidence for the purposes 
of this claim as the observation of a layperson, is 
outweighed by the March 2004 doctor's opinion, in view of the 
fact that he does not have medical credentials in the area of 
audiological disorders, as contrasted to the VA audiologist.  
Therefore, the opinion of the VA audiologist is of a more 
probative value when considering the evidence together.

Overall, the evidence of record, on balance, does not support 
the veteran's contentions that he incurred tinnitus as a 
result of service.  As such, the preponderance of the 
evidence is against his claim for that disorder, and the 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is denied.

The claim for entitlement to service connection for tinnitus 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


